DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 1/4/22 have been received and entered. Claims 1, 13, 14 and 15 have been amended. Claims 2, 11 and 12 have been cancelled. Claims 1, 3-10 and 13-18 are pending in the application.
Applicants’ remark has been considered and persuasive to overcome the rejections in the record.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-10 and 13-18 are allowable over the prior art of record because the amendment submitted by the applicant included the corresponding of all the limitations of the base claim and any intervening claims that indicated allowable in the previous office action to overcome the rejections in the record. In considered of the combination with other limitations of the claimed invention, none of the prior art of record whether taken singularly or in combination to teach “…the implementation step comprising providing at least the gradient…with respect to the low frequency perturbation term…of computed data derivatives with respect to the low frequency perturbation term, the computed data including a calculated refracted/transmitted wavefield…obtained at a previous iteration and a computed pre-stack reflected wavefield…from a Born modeling based on the migrated zero-offset time domain data and the seismic velocity model obtained w from the previous iteration.” as recited in the amended claims 1 and 15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Ramos-Martinez et al (US 9829592) discloses seismic imaging with Visco-Acoustic reverse-time migration using Pseudo-analytical method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





 	/BRYAN BUI/               Primary Examiner, Art Unit 2865